PER CURIAM.
Now this day come the parties by their counsel and this cause now comes on to be heard on the printed record and briefs of counsel and on oral arguments by Mr. Ellis E. Sluss, counsel for appellants, .and by Mr. Ralph F. Potter, counsel for appellees.
On consideration whereof: It is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed, with costs, for the reason that the order of the District Court of the United States for the Southern District of Indiana, Northern Division, is not appealable.